LOTTINGER, Judge.
This is a suit instituted by the plaintiff, Thelma Lee Davis, also known as Thelma Lee Griffin against Bryan Clemmons, Sheriff of East Baton Rouge Parish, Dr. Chester Williams, Coroner of East Baton Rouge Parish, the City of Baton Rouge and a John Doe Deputy Sheriff.
Motions for summary judgment were filed on behalf of Dr. Chester Williams and Sheriff Bryan Clemmons. Judgments were orally rendered granting the motions and dismissing the suit as against these two defendants. Judgments were subsequently signed.
The City of Baton Rouge filed a peremptory exception of no cause of action. A judgment was orally rendered sustaining the exception and dismissing the suit as to the City of Baton Rouge. No judgment was ever signed as to this ruling.
The plaintiff was granted an appeal as to the sustaining of the exception filed by the City of Baton Rouge, and the dismissing of the suit as against the City of Baton Rouge. This is the only ruling from which the plaintiff has appealed.
A judgment which sustains a peremptory exception of no cause of action is a final judgment which disposes of the lawsuit, and it must be signed before it can be appealed. See: Collerton v. McCleary, 3 La. 429 (1832) ; Saloy v. Collins, 30 La. Ann. 63 (1878); Sherman v. Meyer, Gunby’s Dec. (2d Cir.1885) 11; River & Rails Terminals v. Louisiana Ry. & Nav. Co., 157 La. 1085, 103 So. 331 (1925); LSA-C.C.P. Art. 2083; LSA-C.C.P. Art. 1911.
Therefore, for the above and foregoing reasons, the appeal is dismissed, all costs to be paid by the appellant. Appeal dismissed.